Electronically Filed
                                                         Supreme Court
                                                         SCPW-XX-XXXXXXX
                                                         07-NOV-2018
                                                         09:14 AM



                          SCPW-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                     PHILIP BIKLE, Petitioner,

                                 vs.

   DISTRICT COURT JUDGES OF HILO, District Court of the Third
          Circuit, State of Hawai#i, Respondent Judges,

                                 and

                   STATE OF HAWAI#I, Respondent.


                       ORIGINAL PROCEEDING
          (CASE NOS. 3DTC-16-005744 and 3DTI-16-016896)

 ORDER DENYING “APPLICATION FOR EXPEDITED WRIT OF MANDATE TO THE
   THIRD JUDICIAL CIRCUIT, COUNTY OF HAWAI#I, STATE OF HAWAI#I &
    APPLICATION FOR EMERGENCY STAY OF LOWER COURT PROCEEDINGS”
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Upon consideration of petitioner Philip Bikle’s

“Application for Expedited Writ of Mandate to the Third Judicial

Circuit, County of Hawai#i, State of Hawai#i & Application for

Emergency Stay of Lower Court Proceedings,” filed on October 19,

2018, the documents attached thereto and submitted in support

thereof, and the record, it appears that petitioner fails to

demonstrate that he is entitled to the requested relief sought by
way of an extraordinary writ and that he lacks alternative means

to seek relief.   See HRS § 803-6(b); HRS § 286-10; HRPP Rule

5(b); Kema v. Gaddis, 91 Hawai#i 200, 204, 982 P.2d 334, 338

(1999) (a writ of mandamus is an extraordinary remedy that will

not issue unless the petitioner demonstrates a clear and

indisputable right to relief and a lack of alternative means to

redress adequately the alleged wrong or obtain the requested

action); Honolulu Advertiser, Inc. v. Takao, 59 Haw. 237, 241,

580 P.2d 58, 62 (1978) (a writ of mandamus is not intended to

supersede the legal discretionary authority of the trial courts,

cure a mere legal error, or serve as a legal remedy in lieu of

normal appellate procedure).   Accordingly,

          IT IS HEREBY ORDERED that the petition for writ of

mandamus and the request for a stay of the district court

proceedings are denied.

          DATED: Honolulu, Hawai#i, November 7, 2018.

                               /s/ Mark E. Recktenwald

                               /s/ Paula A. Nakayama

                               /s/ Sabrina S. McKenna

                               /s/ Richard W. Pollack

                               /s/ Michael D. Wilson




                                 2